Citation Nr: 1121456	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  06-02 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an eye disability, to include as secondary to his service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board hearing at the RO in April 2008 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  This appeal was previously remanded by the Board for additional development including providing the Veteran with another VA examination.  That development has been completed, however further development is still necessary as seen in the remand below.

The Board notes that the issue of service connection for posttraumatic stress disorder (PTSD) was originally on appeal.  VA granted service connection for PTSD in a March 2011 rating decision.  As that constitutes a total grant regarding the claim for service connection, the issue of service connection for PTSD is no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

This case was remanded for a VA examination and nexus opinion in November 2009.  The Veteran was afforded a VA examination in March 2010.  The examiner found no diabetic retinopathy.  He diagnosed blepharitis with meibomian gland dysfunction that is not related to trauma or diabetes mellitus.  He diagnosed dry eye symptoms but related them to the Veteran's blepharitis.  The examiner also diagnosed dry macular degeneration bilaterally, which is not related to diabetes or trauma.  In providing this opinion, the examiner spoke with a retinal specialist who also found no association between drusen and dry macular degeneration.  The examiner also pointed out that this is a binocular finding and the Veteran's trauma in service was unilateral.  The examiner noted a corneal abrasion of the right eye secondary to trauma while in the military.  He found that the abrasion resolved without sequellae.  He specifically noted no association between bilateral macular retinal pigment atrophy (drusen) seen in the Veteran and corneal abrasion received in the military in the right eye.

Although the examiner found no relation between the Veteran's eye disabilities and diabetes mellitus, the examiner did not specifically address the second prong of a claim for secondary service connection, specifically whether the Veteran's eye disabilities were aggravated by his diabetes mellitus.  Such an opinion is necessary before a decision on the merits may be made.

Accordingly, the case is REMANDED for the following action:

1. If possible, the claims file should be referred to the same examiner who conducted the March 2010 VA examination.  The examiner should extend his comments to include an opinion as to whether it is at least as likely as not (a 50% probability or more) that the Veteran's diabetes mellitus aggravated his eye disabilities.  If the examiner cannot provide an opinion without further examination, the Veteran should be afforded a new VA examination.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Should it not be possible for the March 2010 VA examiner to review the file, the Veteran should be afforded a new VA examination.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following: 

Whether it is at least as likely as not (a 50% probability or more) that any currently diagnosed eye disability was caused OR aggravated by the Veteran's diabetes mellitus.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for an eye disability is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


